DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 10-13 and 16-191 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 used as the translation, with or without Mitchell et al, (hereafter Mitchell), US Patent No. 6,010,595 and in view of any of Hawkins et al., (hereafter Hawkins), US Patent Application Publication No.  2015/0129143 A1, Ban et al., (hereafter Ban), US Patent Application Publication No.  2013/0139980 A1 or Reed, EP 0335576 A2, just to cite a few.
 With regard to claims 10-11 and 19, Ide teaches a wet-laid paper made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester and having length and diameter, DPF, falling within the disclosed range; see ¶-[0028]-[0029], and teaches the use of cellulosic fibers; see ¶-[0032] and therefore, the use of recycle fibers would have been obvious to one of ordinary skill in the art, since they are commonly used known fibers in papermaking. Ide teaches that the fibers can be crimped and can have different cross-section shape; see ¶-[0025] and [0029]. As to the co-refining of the fibers, Ide teaches on ¶-[0079] that the composition, i.e., the stock/furnish which includes the blend of fibers, can be refined so to improve the entanglement of the fibers. Note that if the fibers were refined separately that would not improve the entanglement. Moreover, if applicants believes that it refers to the refining of the fibers separately, which the examiner disagrees, then Mitchell teaches the co-refining of cellulose and CE staple fibers; see column 5, lines 6-11, which teaches that the blend/mixture is sent to a refiner chest, which as it is well-known is the one that feeds the refiner and thus the co-refining is implicit taught by Mitchell. This is more clearly disclosed by Mitchell which teaches the co-refining of the blend; see example 1, part shown below for applicants’ convenience:

    PNG
    media_image1.png
    500
    506
    media_image1.png
    Greyscale

 
Since the primary reference teaches a furnish having the same type of fibers in proportions falling within the disclosed range, therefore, the properties of the furnish, composition, would be the same or at the very least in the same range as claimed, i.e., the furnish would have an increase in CFS in the same or overlapping amounts as claimed. Note that Mitchell teaches CFS falling within the claimed range; see example above. 
The primary reference does not teach the formation of a bale article as claimed. However, the formation of pulp bales, called dry market pulp or just market pulp, is common in the art for the convenience of using it at another mill where it is re-pulped and/or using it at other time, i.e., it can be stored to be used later; see ¶-[0002] of Ban; figure 2 and ¶-[0081] of Hawkins; abstract, page 2, lines 30-43 of Reed. Therefore, forming a bale from the pulp composition taught by Ide, Ellery and Clark would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the composition were used to make a Dry Market pulp, as it is common in the art.
Regarding to claims 12-13, Ide teach the refining of the fibers; ¶-[0032] and [0079] of Ide, but fail to recite the Freeness degree of the blend. However, Mitchell teaches CFS degree falling within the claimed range; see example above.
As to claim 16, Ide teaches that the Cellulose ester fibers can be crimped; see ¶-[0025]
With regard to claims 17-18, Ide teach the cross-section shape of the CE fibers meeting the limitations of the claims; see ¶-[0029].
Response to Arguments
Applicant’s arguments with respect to claim(s) 10-13 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Recycled Pulp Comprising Cellulose Acetate”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 In the Remarks filed on October 25, 2021, applicants erroneously indicated the number of pending claims in the application, i.e., 10-13 and 16-29, it should have been 10-13 and 16-19.